                     Case 5:21-mj-00509-SM Document 1 Filed 08/25/21
                                                            A\]S\ Page 1 of 6                                 t/\urq P h-B
                                                                                                                         gl"dl?oll
AO9l (Rev   lllll    Cflmrnal Complarnr              AT   TIIORIZED AND APPROIED D,\TE:

                                           UNIrpp Sreres DrsrRrcr CouRr
                                                                   for the
                                                     Westem District of Oklahoma

                    United States of America                          )
                                                                      )
                        Roberl Lee Fisher                             )       CaseNo. M-21- 509                 -sM
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                              Delendon(s)


                                                   CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best         ofmy knowledge and belief.
On or aboul the date(s)        of              August 19. 2021               in the county   of               Oklahoma              in the
     Western               District   of       Oklahoma           , the defendant(s) violated:

            Code Section                                                        Wnse Desciplion
18 U.S.c. S 922(sXB)                              Possesspn of a liream by a palson subjscl to a murl order

18 U.S.c.   S   922(gxs)                          Possassion of e firearm by e peEon conucted of a misderneanor domsstic viobnce




        This criminal complaint is based on these facts:


See attached Affidavit of Special Agent Brenden Taylor, Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF),
which is incorporated and made a part hereof by reference.




        d       Continued on the attached sheet.



                                                                                                  Conp la i non I s   si gnal ure


                                                                                    BRENDEN TAYLOR, Special Agenl (ATF)
                                                                                                   Prirrled nade anrl      l   le

Swom to before me and signed in my presence.


Datc:   August 25, 2021
                                                                                                     Judg.'s signotut.

City and state:                       Oklahoma Crty, Oklahoma                      SUZANNE MITCHELL, U.S. Magistrate Judge
                                                                                                   Printed nanrc and title
Case 5:21-mj-00509-SM Document 1 Filed 08/25/21 Page 2 of 6
Case 5:21-mj-00509-SM Document 1 Filed 08/25/21 Page 3 of 6
Case 5:21-mj-00509-SM Document 1 Filed 08/25/21 Page 4 of 6
Case 5:21-mj-00509-SM Document 1 Filed 08/25/21 Page 5 of 6
Case 5:21-mj-00509-SM Document 1 Filed 08/25/21 Page 6 of 6




                          25th
